Citation Nr: 1454708	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-29 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran, who is the appellant. served on active duty from May 1982 to April 1994.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2011, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A copy of the hearing transcript has been associated with the record.  In a September 2014 letter, the Veteran was notified of the VLJ's retirement and offered the opportunity to appear at an additional hearing.  He was given 30 days to respond and was told that the matter would be decided on the record if no response was received.  The Veteran did not respond.  As such, the matter is ready for appellate review.  

In July 2013, the Board remanded this matter for further development, to include an additional VA examination.  The requested development has been accomplished and complies with the directives of the Board remand.  

The issue of service connection for PTSD was also before the Board in July 2013.  Following the directives set forth in the Board remand, as it related to the PTSD claim, the AMC, acting on behalf of the RO, granted service connection for PTSD and assigned a 70 percent disability evaluation. The Veteran has not expressed disagreement with the assigned disability evaluation.  Given the foregoing, this issue is no longer before the Board and will not be addressed.  

When this matter was before the Board in July 2013, it was noted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised by the record (see Transcript, p. 23), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over this issue, and referred it to the AOJ for appropriate action.  It does not appear that any actions have been taken as it relates to the TDIU claim.  As such, the Board is once again referring this matter to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran does not have a right ear hearing loss disability for VA purposes. 

2. The Veteran's left ear hearing loss has been productive of no worse that Level I hearing impairment.
 
3. The Veteran does not have an exceptional hearing loss pattern.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  The RO, in a September 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post service treatment records have been requested and that all available records have been obtained.

The Veteran has been afforded several VA examinations as it relates to the service connected left ear hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by medical professionals, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the December 2008 and November 2013 VA examination reports note complaints, such as difficulty understanding speech when people are not facing the Veteran, misinterpreting what people have said, having problems hearing on the telephone, and people telling him that he speaks too loud.  The Veteran also provided a description of the impact of his left ear hearing loss on his daily life at his May 2011 hearing.  The combined record of the Veteran's statements and the descriptions contained in the VA examination reports are sufficient to determine that the schedular rating criteria are adequate to rate the Veteran's left ear hearing loss disability.  The Board concludes the December 2008 and November 2013 VA examinations are adequate upon which to base a decision.  Thus, the Board finds that a further examination is not necessary.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and through testimony at his May 2011 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Left Ear Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2014).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  As the Veteran does not have a right ear hearing loss disability, the right ear will be assigned a numeric designation of "I" throughout the period on appeal.

The Board has considered the lay statements submitted by and testimony from the Veteran and is aware of the complaints about the Veteran's inability to hear well.  The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  The Veteran's description of his service-connected disability does not rise to the level of accuracy and specificity required to apply to the rating criteria.  Thus, the Board must rely the results of the audiology studies of record to reach a decision in this case. 

The law allows for compensation for bilateral hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the nonservice-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the nonservice-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383 (2014). 


Schedular Rating for Left Ear Hearing Loss

As will be shown in the audiometric evidence below, the Veteran does not have a right ear hearing loss disability for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The right ear puretone thresholds have not exceeded 25 dB in any of the relevant ranges during the appeal period.  The Veteran's speech recognition scores for the right ear were not less than 94 percent at any test during the appeal period.  The Board finds that the Veteran does not have a right ear hearing loss disability for VA purposes.  Where a hearing loss disability does not exist, the right ear cannot be independently rated as compensable disabling under the prior 38 C.F.R. § 3.383.  Similarly, the right ear cannot be rated as though service-connected where a disability does not exist under 38 C.F.R. § 3.383.  If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of "I."  38 C.F.R. § 4.85(f).

At the time of a May 2007 private audiological evaluation, puretone thresholds, in decibels, were found to be 5, 0, 5, 10, and 15 in the right ear and 5, 5, 15, 25, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

In conjunction with his claim for an increased evaluation, the Veteran was afforded a VA examination in December 2008.  At the time of the hearing, the Veteran reported having difficulty hearing in his left ear.  He noted that hearing was most difficult for him when on the phone, especially in the car, and in normal daily life.  

Audiological testing performed at that time revealed puretone thresholds, in decibels, of 5, 10, 5, 10, and 15 in the right ear and 5, 5, 15, 25, and 75 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent, bilaterally.  

The examiner noted that the Veteran was retired and that it was difficult for him to communicate with others all the time.  Telephone use was very difficult, especially with background noise.

At his May 2011 hearing, the Veteran testified that he had trouble hearing his wife and children in the house.  He also reported having difficulty hearing when on the phone.  He further stated that it was difficult for him to hear what was going on in the car when the windows were open.  He also noted that his wife told him that he talked too loud.  The Veteran indicated that it was difficult to hear in an uncontrolled environment when there was background noise.  He noted that he had been told that a hearing aid would be helpful.  He also reported that he sat close at church to hear the pastor.  

In conjunction with the July 2013 Board remand, the Veteran was afforded an additional VA audiological examination in November 2013.  At the time of the examination, the Veteran reported that his hearing loss caused him to misinterpret what was being said.  He further stated that he had to be facing the person that was talking to him or he could not understand them.  The Veteran also indicated that people complained that he talked too loud.  

Audiological testing performed at that time revealed puretone thresholds, in decibels, of 15, 15, 15, 25, and 20 in the right ear and 15, 15, 25, 40, and 80 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 100 percent in the right ear and 96 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The May 2007 private audiometric examination is not adequate for ratings purposes because it does not include contemporaneous speech recognition scores.  At the December 2008 VA audiometric evaluation, the left ear had a puretone average of 23.75 dB and a speech recognition score of 100 percent.  At the November 2013 VA audiometric evaluation, the left ear had a puretone average of 40 dB and a speech recognition score of 96 percent.  The left ear received a designation of I based on December 2008 and November 2013 VA examinations.  As stated, the right ear receives a I designation.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.  See 38 C.F.R. § 4.85.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  The above reported scores do not meet these criteria, and the Veteran's left ear hearing loss disability cannot be evaluated under the alternative rating scheme.  See 38 C.F.R. § 4.86. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  see Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The preponderance of the evidence does not demonstrate that a compensable rating was warranted at any given time based on either the standard approach under Table VII or exceptional hearing loss patterns.  As the evidence does not demonstrate that a compensable rating was warranted at any given time, the Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.


Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  

The schedular evaluation for the Veteran's left ear hearing loss is not inadequate.  The Veteran has indicated that he has difficulty understanding speech when people are not facing him.  He has also reported that he has difficulty hearing others when there is background noise and has great difficulty hearing others on the phone.  At his most recent November 2013 VA examination, the Veteran reported that his hearing loss caused him to misinterpret what was being said.  He further stated that he had to be facing the person that was talking to him or he could not understand them and that people complained that he talked too loud.  The Veteran's complaints go to speech recognition ability, which is one of the bases of the ratings criteria and was expressly used to arrive at the noncompensable schedular rating.  See 38 C.F.R. §§ 4.85, 4.86.  The Veteran disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected left ear hearing loss; thus, the schedular evaluations are adequate to rate the Veteran's left ear hearing loss disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased initial rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for left ear hearing loss is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


